Case 1:17-cr-00514-AT Document 92 Filed 10je<@eaxe aie
USDC SDNY

DOCUMENT
ELECTRONICALLY FILED

    

DOC #:
DATE FILED: 10/6/2020

@
OW

FASULO BRAVERMAN & DI MAGGIO, LLP

ATTORNEYS AT LAW

 

 

October 5, 2020
Hon. Analisa Torres
United States District Court for the
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Cochese Gregory
Case No.: 17 Cr. 514

Dear Judge Torres,

I represent Cochese Gregory in the above referenced case. For the reasons stated herein, I
respectfully request a 1-week extension of time from today, October 5, to comply with the bond
requirements previously set in this matter.

Last week Judge Lehrberger issued a $50,000 bond that required the signature of 2 financially
responsible people. The deadline to sign the bond was set for today, October 5. We have submitted the
necessary paperwork for the two potential signers and are currently waiting to schedule a surety
interview with the US Attorney’s Office. In order to provide sufficient time to conduct the interview
and sign the bond, I respectfully request a 1-week extension of time to October 12, 2020.

The Government has no objection to this request.

Thank you for your attention in this matter.
Respectfully submitted,
s/Louis V. Fasulo

RAN Louis V. Fasulo
S TED. Fasulo Braverman & Di Maggio, LLP.

SO ORDERED.

Dated: October 6, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
